Case 6:21-cv-01139-RBD-LRH Document 6 Filed 08/02/21 Page 1 of 1 PageID 280




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


ARCADIA SOLUTIONS, LLC and
CASSANDRA M. SMITH,

       Plaintiffs,

v.                                              CASE NO. 21-cv-1139-RBD-LRH

BETHUNE COOKMAN UNIVERSITY,

      Defendant,
___________________________________

                       NOTICE OF PENDENCY OF OTHER ACTIONS

       In accordance with Local Rule 1.04(c), I certify that the instant action:

___X__     IS         related to pending or closed civil or criminal case(s) previously filed in this
                      Court, or any other Federal or State court, or administrative agency as
                      indicated below:
                      In the Circuit Court of the Seventh Judicial Circuit, in and for Volusia
                      County Florida; Cassandra Smith v. Bethune Cookman University and John
                      Pittman; Case No.: 2020-31481-CICI


____ IS NOT           related to any pending or closed civil or criminal case filed with this Court,
                      or any other Federal or State court, or administrative agency.

       I further certify that I will serve a copy of this Notice of Pendency of Other Actions upon
each party no later than eleven days after appearance of the party.


Dated: August 2, 2021                        /s/ Daniel A. Perez
                                             Daniel A. Perez, Esquire
                                             Florida Bar No. 426903
                                             Pérez Law, P.A.
                                             105 E. Robinson Street, Ste. 530
                                             Orlando, FL 32801
                                             Tel: 407-815-2250
                                             Fax: 407-815-2257
                                             Email: dan@perezlawpa.com
                                             Secondary Email: brene@perezlawpa.com
